Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/718,213 was filed on 12/18/2019, and claims no foreign priority.

Response to Amendment
	This Office Action is in response to the amendments submitted on 06/30/2022, and based on further search and consideration.  Claims 1, 6, 12, 13, 14, 18, and 24 are currently amended.  Claims 4, 7-10, 19 are canceled; claims 18, 20, 25, 26 are withdrawn from examination.  Claims 1-3, 5, 6, 11-17, 21-24 are pending and ready for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “underfill, disposed in a gap between the solder resist layer and the subpackage” of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 13, 14 are objected to because of the following informalities: 
Claim 1 recites “…and wherein the conductive pillars penetrate through and the insulating….” which is grammatically incorrect.  Suggested correction: “…and wherein the conductive pillars penetrate through 
Claim 1 recites “…at least one semiconductor device disposed on the and electrically coupled to the redistribution circuit structure…” which is grammatically incorrect.  Suggested correction: “…at least one semiconductor device disposed on 
Claim 13 recites “…disposed on the and electrically couple to the first redistribution structure…” which is grammatically incorrect.  Suggested correction: “…disposed on d to the first redistribution structure…”
Claim 14 recites “…conductive pillars penetrate through and the insulating encapsulation,…” which is grammatically incorrect.  Suggested correction: “…conductive pillars penetrate through 
The claims will be interpreted as suggested above, as best understood by examiner, as claim scope for examination purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 11, 12, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170352626 A1), in view of Nakamura (US 6221972 B1), and further in view of Liu (US 20180301389 A1).
Regarding claim 1, Lin discloses a package structure (300, fig 2T), comprising: 
a semiconductor die (116, fig 2L, ann. Fig 2T); 
conductive pillars (112’, fig 2T), arranged aside of the semiconductor die; 
an insulating encapsulation (122, fig 2M, annotated fig 2T), encapsulating the semiconductor die and the conductive pillars, the insulating encapsulation having a first surface (surface coplanar with active side of die, fig 2T) and a second surface (surface coplanar with backside of die, fig 2T) opposite to the first surface, and wherein the conductive pillars penetrate through the insulating encapsulation; 
a redistribution circuit structure (124’), located on the first surface of the insulating encapsulation; 
a solder resist layer (110, fig2S, annotated fig 2T, of solder resist para 0025), located on the second surface of the insulating encapsulation, wherein the solder resist layer is photosensitive (110 is photosensitive because photolithography forms openings in 110, para 0027).
Lin does not expressly disclose that a material of the solder resist layer comprises a filler.  
However, Nakamura teaches a photosensitive solder resist material that contains fillers (see Col 9 ln 20-30 and Col 7 ln 3-9). 
Because the layers of both Lin and Nakamura comprise solder resist, one of ordinary skill in the art could have substituted the solder resist of Nakamura with enhanced photosetting and heat resistance (Nakamura at e.g. col 12 ln 12-18) for the solder resist of Lin, and the modification would’ve been predictable. 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement. “KSR, 550 U.S. at 416, 82 USPQ2d at 1395”.
Further regarding claim 1, Lin discloses first conductive elements (106’, fig 2T), disposed on the solder resist layer and electrically coupled (directly coupled, fig 2T) to the conductive pillars; 
second conductive elements (134), disposed on and electrically coupled to the redistribution circuit structure.
Lin does not expressly disclose at least one semiconductor device, disposed on and electrically coupled to the redistribution circuit structure (see objection above).
However, large solder bumps are often replaced with semiconductor devices such as passive components.  For example, Liu discloses a similar package with:
at least one semiconductor device (240, fig 10), disposed on and electrically coupled to (see objection above) the redistribution circuit structure (220), wherein the second conductive elements (230) and the at least one semiconductor device are disposed on a side (top side, view of fig 10) of the redistribution circuit structure.
Because the second conductive elements 134 of Lin are exposed solder balls, a person having ordinary skill in the art could perform the ball replacement process of Liu (para 0035) to replace one or more of the center solder balls of Lin with the passive semiconductor device 140 of Liu.  This would arrive at the predictable result of providing a package with integrated electronic components (resistor, capacitor) in a smaller package, as disclosed by Liu at e.g. para 0001.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement. “KSR, 550 U.S. at 416, 82 USPQ2d at 1395”.

    PNG
    media_image1.png
    414
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    550
    747
    media_image2.png
    Greyscale

Regarding claim 2, the combination of Lin, Nakamura, and Liu of claim 1 further discloses a thickness of the solder resist layer ranges from 10um to 30um (20 .mu.m, Nakamura col 10 ln 45) along a stacking direction of the redistribution circuit structure, the insulating encapsulation, and the solder resist layer.  
Regarding claim 3, the combination of Lin, Nakamura, and Liu of claim 1 further discloses the solder resist layer comprises contact openings, and a surface of each of the conductive pillars is coplanar to a third surface of the solder resist layer, wherein the third surface of the solder resist layer is farther from the second surface of the insulating encapsulation than a fourth surface of the solder resist layer is, and the fourth surface is opposite to the third surface (Lin excepted fig 2T).

    PNG
    media_image3.png
    337
    430
    media_image3.png
    Greyscale


Regarding claim 6, the combination of Lin, Nakamura, and Liu of claim 1 further discloses the first conductive elements (106, Lin) are disposed outside the contact openings and on the surfaces of the conductive pillars coplanar to the third surface of the solder resist layer (Lin excerpted fig 2T).  
Regarding claim 11, the combination of Lin, Nakamura, and Liu of claim 1 further discloses the material of the solder resist layer further comprises an epoxy-based resin (epoxyacrylate, Nakamura col 8 ln 43), and a weight percentage ratio of the epoxy-based resin to the filler is from 40:60 to 60:40 (fillers 5-60%, Nakamura col 7 ln 3-9).  
Regarding claim 12, the combination of Lin, Nakamura, and Liu of claim 1 further discloses the redistribution circuit structure is between the second conductive elements and the insulating encapsulation (124 is between 134 and 122, Lin ann. Fig 2T).  
Regarding claim 21, the combination of Lin, Nakamura, and Liu of claim 1 further discloses a portion of a sidewall of each of conductive pillars being encapsulated by the insulating encapsulation is planar (planar sidewalls of 112, Lin).  
Regarding claim 22, the combination of Lin, Nakamura, and Liu of claim 1 further discloses a sub-package (200, fig 2T, Lin) located on the solder resist layer, the sub-package comprising at least one memory die (memory devices, para 0033, Lin); 
Joints (solder balls in openings of 104, fig 2T Lin), sandwiched between and electrically connecting the conductive pillars and the sub-package; 
and an underfill (104), disposed in a gap between the solder resist layer and the sub-package and wrapping around sidewalls of the joints.  
Regarding claim 23, the combination of Lin, Nakamura, and Liu of claim 1 further comprises a die attach film (adhesive film, para 0033, Lin) between the semiconductor die and the solder resist layer.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Nakamura and Liu, as applied to claim 1 above, and further in view of Kunieda (US 20160100482 A1).
Regarding claim 5, the combination of Lin, Nakamura, and Liu of claim 1 does not expressly disclose that an angle between the third surface of the solder resist layer and a sidewall of each of the contact openings ranges from 60 degrees to 80 degrees. 
However, Kunieda discloses:
an angle (alpha, fig 2B) between the third surface (7) of the solder resist layer (3, of solder resist para 0020) and a sidewall of each of the contact openings (7a) ranges from 60 degrees to 80 degrees (45-90 degrees, para 0020).
 This angle adjustment influences the outer diameter of the upper end part of the metal contacts, and thus changes the clearance height of each of the solder bumps, as disclosed by Kuneida at e.g. para 0020.  Because the solder resist and solder structures of Lin are comparable and used in the same way, a person having ordinary skill in the art at the time of invention could determine the workable or optimal value for the angle through routine experimentation and optimization to obtain optimal or desired device performance, because the solder resist angle is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results.   It is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Thus, the claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

    PNG
    media_image4.png
    253
    509
    media_image4.png
    Greyscale


Claims 13-15, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160276284 A1), in view of Liu (US 20180301389 A1).
	Regarding claim 13, Chen discloses a package structure (fig 20), comprising: 
a semiconductor die (36) having a front surface (active) and a rear surface (backside) opposite to the front surface, the semiconductor die comprising a plurality of vias (38) on the front surface and a protection layer (40) laterally covering the plurality of vias and standing on the front surface; 
an insulating encapsulation (44), laterally encapsulating the semiconductor die, wherein the plurality of vias are separated from the insulating encapsulation by the protection layer (fig 20);    
a first redistribution circuit structure (58, 60, etc), located on the front surface of the semiconductor die; and 
a solder resist layer (24), located over the rear surface of the semiconductor die, wherein the solder resist layer is photosensitive (24 of photosensitive material, para 0016); 
first conductive elements (metal pad portions of RDL 26, para 0041), disposed on the solder resist layer and electrically coupled to the semiconductor die; 
second conductive elements (76), disposed on and electrically coupled to the first redistribution circuit structure.
Chen does not explicitly disclose at least one semiconductor device, disposed on (see objection above) and electrically coupled to the first redistribution circuit structure, wherein the second conductive elements and the at least one semiconductor device are disposed on a side of the first redistribution circuit structure.  
However, it is common for electrical connectors, such as electrical connectors 76, to connect to additional semiconductor devices.  For example, Liu discloses a similar package with:
at least one semiconductor device (240, fig 10), disposed on and electrically coupled (see objection above) to the redistribution circuit structure (220), wherein the second conductive elements (230) and the at least one semiconductor device are disposed on a side (top side, view of fig 10) of the redistribution circuit structure.
Because the second conductive elements 76 of Chen are exposed solder balls, a person having ordinary skill in the art could perform the ball replacement process of Liu (para 0035) to replace one or more of the center solder balls of Chen with the passive semiconductor device 140 of Liu.  This would arrive at the predictable result of providing a package with integrated electronic components (resistor, capacitor) in a smaller package, as disclosed by Liu at e.g. para 0001.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


    PNG
    media_image2.png
    550
    747
    media_image2.png
    Greyscale

    PNG
    media_image5.png
    429
    732
    media_image5.png
    Greyscale


Regarding claim 14, the combination of Chen and Liu of claim 13 further discloses: 
conductive pillars (32, Chen fig 20), located aside of the semiconductor die and laterally encapsulated in the insulating encapsulation, wherein the conductive pillars are electrically connected to the first redistribution circuit structure (fig 20), and 
the conductive pillars penetrate through and the insulating encapsulation, wherein the first conductive elements are located on and electrically connected to the conductive pillars (fig 20), wherein 
the conductive pillars are between the first redistribution circuit structure and the first conductive elements (pillars 32 are between metal pad portions of 26 and active side redistribution layer, fig 20, para 0041, Chen),  
wherein the first redistribution circuit structure is between the second conductive elements and the insulating encapsulation (active side redistribution is between 76 and 44, fig 20 Chen), and 
wherein the first conductive elements are electrically connected to the semiconductor die through the conductive pillars and the first redistribution circuit structure (metal pad portions of RDL 26, para 0041 Chen connect to die 36), and 
the second conductive elements are electrically connected to the semiconductor die through the first redistribution circuit structure (fig 20, Chen).  
	Regarding claim 15, the combination of Chen and Liu of claim 13 further discloses: 
a second redistribution circuit structure (26, Chen), located on the rear surface of the semiconductor die and between the insulating encapsulation and the solder resist layer, 
wherein the first conductive elements are electrically connected to the semiconductor die through the second redistribution circuit structure, the conductive pillars, and the first redistribution circuit structure (fig 20, Chen).  
Regarding claim 17, the combination of Chen and Liu of claim 13 further discloses:
a sub-package (200, Chen, fig 20) located on the solder resist layer, the sub-package comprising at least one memory die (memory dies 202, Chen para 0041);    
joints (solder regions 98, para 0041 Chen), sandwiched between and electrically connecting the conductive pillars and the sub-package; and 
an underfill (22), disposed in a gap between the solder resist layer and the sub-package and wrapping around sidewalls of the joints.  
	Regarding claim 24, the combination of Chen and Liu of claim 13 further discloses:
a portion of a sidewall of each of conductive pillars is in contact with the insulating encapsulation and is planar (sidewall of 32 is straight and planar through 44, Chen fig 20), wherein sidewalls of the conductive pillars are step-shaped (sidewall of 32 steps down where 32 contacts RDL 26, Chen fig 20).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu, as applied to claim 14 above, and further in view of Nakamura.
  	Regarding claim 16, the combination of Chen and Liu of claim 13 does not expressly disclose that  a thickness of the solder resist layer ranges from 10 um to 30um along a stacking direction of the first redistribution circuit structure, the insulating encapsulation, and the solder resist layer.   (Although both Chen and Liu disclose a layer of solder resist which has an undisclosed thickness along a stacking direction of the first redistribution circuit structure, the insulating encapsulation, and the solder resist layer – e.g. Chen 24 fig 20; Liu IN fig 10.)
However, solder resist is often applied to a thickness between 10-30 .mu.m.  For example, Nakamura discloses that :
a thickness of the solder resist layer (soldering resist coating on a test piece, col 9 ln 20-30) ranges from 10 um to 30um (20 .mu.m, Nakamura col 10 ln 45).
A person having ordinary skill in the art could substitute the thickness of the solder resist layer of Chen for the thickness disclosed by Nakamura.  This would arrive at:
a thickness of the solder resist layer (24, Chen fig 20) ranges from 10 um to 30um (20 .mu.m, Nakamura col 10 ln 45) along a stacking direction of the first redistribution circuit structure (active side redistribution, fig 20 Chen), the insulating encapsulation (44, fig 20 Chen), and the solder resist layer.  Chen is silent as to the thickness of this layer.  Because the layers of both Chen and Nakamura are solder resists, the skilled artisan would look to Nakamura to determine what dimensions are appropriate.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Response to Arguments
There is no apparent argument submitted with the applicant’s reply of June 30, 2022.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M-F, 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        
/THS/
Examiner, AU 2817